Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/21 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 11, 13, 15, 18, 19, 20, 22, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0161068 (hereinafter referred as “Greene”), in view of “Occurance, Prediction And Prevention Of Zinc Sulfide Scale Within Gulf Coast And North Sea High Temperature/High Salinity Production Wells” by Collins et al, Paper presented at the International Symposium on Oilfield Scale, Aberdeen, United Kingdom, January 2001, Paper Number: SPE-68317-MS (hereinafter referred as “Collins”).
Regarding claims 1-6, 19,  and 20, Greene teaches a method for inhibiting the formation and deposition of silica and silicate compounds in a water system; the method includes adding to the water system a relatively low molecular weight organic, anionic polymer (silica scale inhibitor); the polymer comprises  preferably has an acrylic acid or methacrylic acid 
In example 2 (paragraphs [0042]-[0044]) discloses addition of 20 ppm of silica scale inhibitor in an aqueous system. A specific example in the prior art which is within a claimed range anticipates the range. See MPEP2131.03.I. Also refer Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985), "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art."
Greene also teaches that the scale inhibiting polymer may be combined with one or more corrosion inhibitors, one or more other scale inhibitors, one or more fluorescent tracers, one or more water treatment polymers, one or more polyalkoxy compounds, or any other suitable adjunct or additional component. Any such adjuncts may be part of an existing program to which the invention becomes an additional component or program. In alternative embodiments, such adjuncts may be added simultaneously or sequentially with the polymers of the invention (refer [0028]). Greene further adds that “the polymers of this invention may be combined with other water treating agents. For example, the polymers may be used with water treatments, such as those used to inhibit corrosion and those treatments used to disperse or prevent scale formation of other types” (refer [0033]). Therefore, Greene establishes that a combination of different types of scale inhibitors is known in the art.
Collins teaches that sulfide scales are known problem in oil and gas production operations, and that zinc sulfide, lead sulfide and iron sulfide are common (P200/Left column, P201/Left column). Collins tests many scale inhibitors including copolymer of AMPS/AA, wherein the copolymer has molecular weight of 2000 daltons, concentration of upto 100 mg/L resulting in inhibition of more than 90% (refer table 1, fig. 7). Collins performed the filed experiment at 174 ⁰C (P206/Left column). 
Based on the disclosure of Collins one of ordinary skill in the art would have had a reasonable expectation of success in using copolymer of AMPS/AA as sulfide scale inhibitor at high temperatures in the method of Greene because Collins discloses that the copolymer AMPS/AA provides more than 90% removal at dosage of upto 100 ppm at experiments conducted at 174 ⁰C. The claimed range of temperature (185 ⁰C) is substantially close to the temperature disclosed by Collins and one of ordinary skill in the art would have had a reasonable expectation of success to use the copolymer to a temperature that is merely 11 degrees higher that the temperature disclosed by Collins.
The sulfide inhibitor disclosed by Collins is same as claimed in claim 4. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art 
Regarding claims 11 and 13, modified Greene teaches limitations of claim 1 as set forth above. Greene teaches the method for inhibiting the formation and deposition of silica and silicate compounds in a water system (abstract), and further discloses that silica scaling is known problem in industrial water applications, such as cooling, boiler, geothermal, reverse osmosis, and papermaking ([0002]-[0003]). Greene also discloses that the industrial waters may be cooling waters, geothermal waters, salt water for desalinization purposes, industrial waters being prepared for boiler treatment and steam generation, downhole waters for petroleum crude recovery, pulp and paper mill waters, mining and mineral processing waters and the like [0026]. Collins teaches that polymers including AA, AMPS, MA, PAA, PMA are found to be effective in high temperature and high salinity (table 1, fig. 7, table 2, table 5). Therefore, Greene indicates that the use of the composition is applicable in variety of water systems where prevention of scaling is desired. Therefore, it would have been obvious to one of ordinary skill in the art to inject the composition into a condenser or a separator in an aqueous system or apply to aqueous systems such as geothermal system, wherein the geothermal system is a geothermal power plant selected from the group consisting of a dry steam station, a flash steam station, and a binary cycle station. One of ordinary skill in the art would have had reasonable expectation of success in using the claimed copolymers at high salinity because Collins indicated that the copolymers are highly effective in high salinity.
Regarding claim 15, the limitations of claim 15 are substantially same as claim 1 except the limitation reciting injecting a composition into a wellbore. Green in view of Ke teaches 
Regarding claim 18, Greene teaches that the silica scale inhibitor comprises a copolymer with an average molecular weight ranging from about 5000 – 200,000 [0015]. Collins teaches that the copolymer AMPS/AA has molecular weight of 2000 daltons
Regarding claim 22, Collins teaches that the composition is pumped into a wellbore. The depth at which the composition is pumped obviously depends on depth of the wellbore. Selection of depth of the injection location would have been an obvious matter of choice to one of ordinary skill in the art to provide the composition at the location that is desired in the wellbore.
Regarding claims 23 and 24, the scale inhibitosr disclosed by modified Greene is same as claimed in claim 4. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claims 7, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Collins as applied to claim 1 above, and further in view of US 2003/0052303 (hereinafter referred as “Buentello”).
Regarding claim 7, modified Greene teaches limitations of claim 3 as set forth above. Modified Greene does not disclose that the alkoxylated monomer is AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claims 10 and 17, modified Greene teaches limitations of claims 1 and 15 as set forth above. Greene further discloses that the copolymer comprises AA and AAE (40/60). Modified Greene does not disclose that the composition comprises AAE-10. However, Buentello discloses that copolymer of acrylic acid and AAE-10 is known in the art of methods of inhibiting formation and deposition of scale forming moieties in aqueous systems (Refer abstract, [0048], [0049]). Selection of known material for a known purpose would have been an obvious matter of design choice to one of ordinary skill in the art. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Greene further discloses that the monomer units in these co-polymers can be ratioed from 90:10 to 10:90, respectively. Preferably, the ratio of the monomer units are between 40:60 and 60:40, respectively. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It would have .
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Greene, in view of Collins as applied to claims 1 and 15 above, and further in view of US 4650591 (hereinafter referred as “Boothe”).
Regarding claims 9 and 15, modified Greene teaches limitations of claims 1 and 15 as set forth above. Modified Greene does not teach that the sulfide scale inhibitor copolymer comprises from about 40% to about 80% by weight of acrylic acid and from about 20% to about 60% by weight of AMPS.
Boothe teaches a scale inhibitor composition comprising 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid; and 15 to 25%, by weight, of 2-acrylamido-2-methylpropyl phosphonic acid or 2-methacrylamido-2-methylpropylphosphonic acid (abstract). Therefore, Boothe establishes that it is known in the art to use AA and AMPS in a range of 35 to 65%, by weight, of acrylic acid or methacrylic acid; 15 to 45%, by weight, of 2-acrylamido-2-methylpropylsulfonic acid or 2-methacrylamido-2-methylpropylsulfonic acid. 
Modified Greene and Boothe are analogous inventions in the art of scale inhibitors comprising AA/AMPS. It would have been obvious to one of ordinary skill in the art to use known amounts of polymers in the composition to prepare effective inhibitors. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scale Control in Geothermal Brines – New Inhibitors for Calcium Carbonate and Silica Control, By Jasbir S. Gill, Ph.D., Nalco, an Ecolab Company, Accepted for Presentation and Publication in Transactions of Geothermal Resources Council 2008 Annual meeting October 5-8, 2008 discloses use of copolymer AA/AMPS at high temperatures for scale inhibition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777